DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Appeal Brief filed on November 05, 2020 for Application, title: “System and Method for Optimizing Execution of Trading Orders”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in telephone interview with Attorney Timothy C. Bradley (Registration No. 59,497) on December 11, 2020.
Claims 1-42 have been amended as follows (independent claims 1, 15, and 29 have been amended.  Claims 14, 28, and 42 have been cancelled):

Claim 1, A method for processing trading orders, comprising: 
receiving, by at least one processor, a first trading order; 
receiving, by the at least one processor, a second trading order; 

determining, by the at least one processor, whether to transmit the second trading order to the at least one market center prior to transmitting the first trading order to the at least one market center, the determination based at least in part on the market data and also based at least in part on platform data representing computing capacity and/or storage capacity associated with a computer trading system; 
analyzing, by the at least one processor, quality of trading orders received from traders based on current market data;
analyzing, by the at least one processor, the quality of trading orders based on platform data that includes available processing and storage capacity of the computer trading system; 
assigning, by the at least one processor, priority to trading orders that are most likely to result in quickly executed transactions; and
filtering out, by the at least one processor, trading orders that are unlikely to result in timely executed transactions, thereby reducing processing time for realistic trading orders and increasing liquidity in a market place. 

Claim 2, The method of claim 1, wherein the determination comprises: 
calculating, by the at least one processor, a first quality score associated with the first trading order, the first quality score based at least in part on the market data and on the first trading order; 

comparing, by the at least one processor, the first quality score associated with the first trading order against the second quality score associated with the second trading order. 

Claim 3, The method of claim 2, wherein: the first trading order is associated with a first price; the market data comprises a second price; and the first quality score is based at least in part on the first price and the second price. 

Claim 4, The method of claim 2, wherein: the first trading order is associated with a quantity of a trading product; and the first quality score is based at least in part on the quantity of the trading product. 

Claim 5, The method of claim 2, wherein the first quality score is based at least in part on whether the first trading order is associated with a machine trader. 

Claim 6, The method of claim 2, further comprising: 
transmitting, by the at least one processor, at least one trading order to a queue; 
receiving updated market data after a configurable interval of time; 

determining, by the at least one processor, whether to transmit the at least one trading order to the at least one market center, the determination based at least in part on the updated quality score. 

Claim 7, The method of claim 1, wherein the determination comprises: 
calculating, by the at least one processor, a first quality score associated with the first trading order, the first quality score based at least in part on the market data and on the first trading order; 
calculating, by the at least one processor, a second quality score associated with the second trading order, the second quality score based at least in part on the market data and on the second trading order;
determining, by the at least one processor, a quality threshold based at least in part on the market data; and 
comparing, by the at least one processor, the first quality score associated with the first trading order and the second quality score associated with the second trading order against the quality threshold. 

Claim 8, The method of claim 7, wherein: the first trading order is associated with a first price; the market data comprises a second price; and the first quality score is based at least in part on the first price and the second price. 

Claim 9, The method of claim 7, wherein: the first trading order is associated with a quantity of a trading product; and the first quality score is based at least in part on the quantity of the trading product. 

Claim 10, The method of claim 7, wherein the first quality score is based at least in part on whether the first trading order is associated with a machine trader. 

Claim 11, The method of claim 7, further comprising rejecting or deleting the first or second trading order if the particular trading order is associated with a quality score that does not satisfy the quality threshold. 

Claim 12, The method of claim 7, further comprising transmitting  the first or second trading order to a queue if the particular trading order is associated with a quality score that does not satisfy the quality threshold. 

Claim 13, The method of claim 12, further comprising: 
receiving, by the at least one processor, updated market data after a configurable interval of time; 
calculating, by the at least one processor, an updated quality score associated with the first or second trading order in the queue, the updated quality score based at least in part on the updated market data and the first or second trading order; 

if the updated quality score associated with the first or second trading order satisfies the quality threshold, transmitting, by the at least one processor, the first or second trading order to the at least one market center. 

Claim 14, (Canceled) 

Claim 15, A system for processing trading orders, comprising: 
at least one computing device of an optimizer module; and
at least one memory device for having instructions stored thereon that when executed by the at least one computing device direct the at least one computing device to:
receive a first trading order; 
receive a second trading order; 
receive market data associated with at least one market center; and 
determine whether to transmit the second trading order to the at least one market center prior to transmitting the first trading order to the at least one market center, the determination based at least in part on the market data and also based at least in part on platform data representing computing capacity and/or storage capacity associated with a computer trading system;
analyze quality of trading orders received from traders based on current market data;

assign priority to trading orders that are most likely to result in quickly executed transactions; and
filter out trading orders that are unlikely to result in timely executed transactions, thereby reduce processing time for realistic trading orders and increase liquidity in a market place. 

Claim 16, The system of claim 15, wherein the optimizer module is operable to make the determination by: 
calculating a first quality score associated with the first trading order, the first quality score based at least in part on the market data and on the first trading order;
calculating a second quality score associated with the second trading order, the second quality score based at least in part on the market data and on the second trading order; and
comparing the first quality score associated with the first trading order against the second quality score associated with the second trading order. 

Claim 17, The system of claim 16, wherein: the first trading order is associated with a first price; the market data comprises a second price; and the first quality score is based at least in part on the first price and the second price. 



Claim 19, The system of claim 16, wherein the first quality score is based at least in part on whether the first trading order is associated with a machine trader. 

Claim 20, The system of claim 16, wherein the optimizer module is further operable to:
transmit at least one trading order to a queue; 
receive updated market data after a configurable interval of time; 
calculate an updated quality score associated with the at least one trading order in the queue, the updated quality score based at least in part on the updated market data and the at least one trading order; and 
determine whether to transmit the at least one trading order to the at least one market center, the determination based at least in part on the updated quality score. 

Claim 21, The system of claim 15, wherein the optimizer module is operable to make the determination by: 
calculating a first quality score associated with the first trading order, the first quality score based at least in part on the market data and on the first trading order; 

determining a quality threshold based at least in part on the market data; and 
comparing the first quality score associated with the first trading order and the second quality score associated with the second trading order against the quality threshold. 

Claim 22, The system of claim 21, wherein: the first trading order is associated with a first price; the market data comprises a second price; and the first quality score is based at least in part on the first price and the second price. 

Claim 23, The system of claim 21, wherein: the first trading order is associated with a quantity of a trading product; and the first quality score is based at least in part on the quantity of the trading product. 

Claim 24, The system of claim 21, wherein the first quality score is based at least in part on whether the first trading order is associated with a machine trader. 

Claim 25, The system of claim 21, wherein the optimizer module is further operable to reject or delete the first or second trading order if the particular trading order is associated with a quality score that does not satisfy the quality threshold. 



Claim 27, The system of claim 26, wherein the optimizer module is further operable to:
receive updated market data after a configurable interval of time; 
calculate an updated quality score associated with the first or second trading order in the queue, the updated quality score based at least in part on the updated market data and the first or second trading order; 
compare the updated quality score associated with the first or second trading order against the quality threshold; and 
if the updated quality score associated with the first or second trading order satisfies the quality threshold, transmit the first or second trading order to the at least one market center. 

Claim 28, (Canceled) 

Claim 29, A non-transitory machine-readable medium for having instructions stored thereon and, when executed by the at least one processor, cause the at least one processor to:  
receive a first trading order; receive a second trading order; receive market data associated with at least one market center;  

analyze quality of trading orders received from traders based on current market data;
analyze quality of trading orders based on platform data that includes available processing and storage capacity of the computer trading system; 
assign priority to trading orders that are most likely to result in quickly executed transactions; and
filter out trading orders that are unlikely to result in timely executed transactions, thereby reduce processing time for realistic trading orders and increase liquidity in a market place. 

Claim 30, The non-transitory machine-readable medium of claim 29 for having instructions stored thereon and, when executed by the at least one processor, cause the at least one processor to make the determination by: 
calculating a first quality score associated with the first trading order, the first quality score based at least in part on the market data and on the first trading order;
calculating a second quality score associated with the second trading order, the second quality score based at least in part on the market data and on the second trading order; and


Claim 31, The non-transitory machine-readable medium of claim 30 for having instructions stored thereon, wherein: the first trading order is associated with a first price; the market data comprises a second price; and the first quality score is based at least in part on the first price and the second price. 

Claim 32, The non-transitory machine-readable medium of claim 30 for having instructions stored thereon, wherein: the first trading order is associated with a quantity of a trading product; and the first quality score is based at least in part on the quantity of the trading product. 

Claim 33, The non-transitory machine-readable medium of claim 30 for having instructions stored thereon, wherein the first quality score is based at least in part on whether the first trading order is associated with a machine trader. 

Claim 34, The non-transitory machine-readable medium of claim 29 for having instructions stored thereon and, when executed by the at least one processor, cause the at least one processor to: 
transmit at least one trading order to a queue; receive updated market data after a configurable interval of time; 

determine whether to transmit the at least one trading order to the at least one market center, the determination based at least in part on the updated quality score. 

Claim 35, The non-transitory machine-readable medium of claim 29 for having instructions stored thereon and, when executed by the at least one processor, cause at least one processor to make the determination by: 
calculating a first quality score associated with the first trading order, the first quality score based at least in part on the market data and on the first trading order;
calculating a second quality score associated with the second trading order, the second quality score based at least in part on the market data and on the second trading order;
determining a quality threshold based at least in part on the market data; and
comparing the first quality score associated with the first trading order and the second quality score associated with the second trading order against the quality threshold. 

Claim 36, The non-transitory machine-readable medium of claim 35 for having instructions stored thereon, wherein: the first trading order is associated with a first price; the market data comprises a second price; and the first quality score is based at least in part on the first price and the second price. 

Claim 37, The non-transitory machine-readable medium of claim 35 for having instructions stored thereon, wherein: the first trading order is associated with a quantity of a trading product; and the first quality score is based at least in part on the quantity of the trading product. 

Claim 38, The non-transitory machine-readable medium of claim 35 for having instructions stored thereon, wherein the first quality score is based at least in part on whether the first trading order is associated with a machine trader. 

Claim 39, The non-transitory machine-readable medium of claim 29 for having instructions stored thereon and when executed by the at least one processor, cause the at least one processor to reject or delete the first or second trading order if the particular trading order is associated with a quality score that does not satisfy the quality threshold. 

Claim 40, The non-transitory machine-readable medium of claim 29 for having instructions stored thereon and, when executed by the at least one processor, cause the at least one processor to transmit the first or second trading order to a queue if the first or second trading order is associated with a quality score that does not satisfy the quality threshold. 


receive updated market data after a configurable interval of time; 
calculate an updated quality score associated with the first or second trading order in the queue, the updated quality score based at least in part on the updated market data and the first or second trading order; 
compare the updated quality score associated with the first or second trading order against the quality threshold; and 
if the updated quality score associated with the first or second trading order satisfies the quality threshold, transmit the at least one trading order to the at least one market center. 

Claim 42, (Canceled) 


Status of the Claims
By the 12/11/2020 email, claims 1, 15, and 29 have been amended, and Claims 14, 28, and 42 have been cancelled.  Accordingly, claims 1-13, 15-27, and 29-41 remain pending in the application and have been examined.

Priority
This application is a CON of US Patent Application No. 13/180,010 filed 07/11/2011 (abandoned) which is a CON of US Patent Application No. 11/398,241 filed 04/04/2006 (Patented No. 7,979,339).  
For the purpose of examination, the date 04/04/2006 is considered to be the effective filing date.


Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 7,979,339 has been reviewed and is accepted on 01/05/2021.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 101
In view of Applicant’s 09/25/2020 and 11/05/2020 Responses, the Examiner is persuaded that the claims are directed to a specific way of solving a technological problem.  The claims are confined to a specific invention such that preemption is not a concern.  The invention is implemented on a particular machine and thus meets the M-or-T test (Bilski).  Therefore, the rejection is withdrawn.


Allowable Subject Matter
Claims 1-13, 15-27, and 29-41 are pending this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Myr (U.S. PUB. No. 2005/0015323), does not teach or render obvious the method for processing trading orders, comprising: 
receiving, by at least one processor, a first trading order; 
receiving, by the at least one processor, a second trading order; 
receiving, by the at least one processor, market data associated with at least one market center; and
determining, by the at least one processor, whether to transmit the second trading order to the at least one market center prior to transmitting the first trading order to the at least one market center, the determination based at least in part on the market data and also based at least in part on platform data representing computing capacity and/or storage capacity associated with a computer trading system; 
analyzing, by the at least one processor, quality of trading orders received from traders based on current market data;
analyzing, by the at least one processor, the quality of trading orders based on platform data that includes available processing and storage capacity of the computer trading system; 
assigning, by the at least one processor, priority to trading orders that are most likely to result in quickly executed transactions; and


An updated search did not identify any reference(s) that would disclose the claimed invention, or could be reasonable to combine with the Myr reference.  For this reason, independent claims 1, 15, and 29 are allowed over the prior arts.  Dependent claims 2-13, 16-27, and 29-41 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-39 (renumbered from claims 1-13, 15-27, and 29-41) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697